DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The prior objections to the specification have been overcome by amendments to the specification and the replacement abstract filed 16 July 2021.
 
Claim Rejections - 35 USC § 101
The prior rejections of claims 3 and 4 under 35 U.S.C. 101 are herein withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 3, the specification as originally filed is non-enabling for a method of mitigating the formation of a hurricane.  Tropical cyclones can be several hundred miles across and their centers can be tens of mile across.  One having ordinary skill in the art would not know how many vessels to dispatch and what size spiral track is needed to promote hurricane formation, especially when accounting for variations of other factors such as water temperature, vertical wind shear and mid-level atmospheric humidity. Claim 4 is similarly rejected.

The prior rejections of claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are herein withdrawn.

Response to Amendment
The Declaration of Lawrence Sirovich under 37 CFR 1.132 filed 16 July 2021 is insufficient to overcome the rejection of claims 3 and 4 based upon 35 USC §112(a) as set forth in the last Office action because:
an affidavit/declaration filed under 37 CFR 1.132 is not effective to overcome a rejection under 35 USC §112(a).

Response to Arguments
Applicant's arguments filed 16 July 2021 have been fully considered but they are not persuasive.
Applicant fails to specifically address the rejection of claims 3 and 4 under 35 USC §112(a); i.e., how one having ordinary skill in the art can ascertain the number of vessels to dispatch and the size spiral track to create to promote hurricane formation, especially when accounting for variations of other factors such as water temperature, vertical wind shear and mid-level atmospheric humidity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
26 July 2021